NO. 07-07-0341-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

JULY 9, 2008
                                       ______________________________

EFRAIN ARANDA, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

NO. B 13671-0003; HONORABLE ED SELF, JUDGE
_______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


MEMORANDUM OPINION


          Appellant, Efrain Aranda, pleaded guilty to the offense of possession of marijuana
of 50 pounds or less but more than 5 pounds, a third degree felony, and was placed on 10
years probation on August 7, 2000.  Subsequently, the State filed three separate motions
to revoke his community supervision.  On August 27, 2001, after a motion to revoke had
been filed, the trial court entered an order continuing appellant on community supervision
with a modification of some of the terms and conditions.  After the filing of the second
motion to revoke his community supervision in October of 2005, the State dismissed the
motion on March 22, 2006.  Thereafter, on May 31, 2007, the State filed a third motion to
revoke appellant’s community supervision.  A hearing was held on July 2, 2007, at which
time appellant pleaded true to the allegations contained in the motion to revoke community
supervision.  After hearing testimony about the allegations and appellant’s conduct, the trial
court revoked appellant’s community supervision and sentenced him to 10 years
confinement in the Institutional Division of the Texas Department of Criminal Justice.  We
affirm.
          Appellant’s attorney has filed an Anders brief and a motion to withdraw.  Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967).  In support of his motion
to withdraw, counsel certifies that he has diligently reviewed the record, and in his opinion,
the record reflects no reversible error upon which an appeal can be predicated.  Id. at 744-45.  In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel
has candidly discussed why, under the controlling authorities, there is no error in the trial
court’s judgment.  Additionally, counsel has certified that he has provided appellant a copy
of the Anders brief and motion to withdraw and appropriately advised appellant of his right
to file a pro se response in this matter.  Stafford v. State, 813 S.W.2d 503, 510
(Tex.Crim.App. 1991).  The court has also advised appellant of his right to file a pro se
response.  Although, appellant requested and was granted an extension of time to file a
pro se response, appellant has not filed a response.
          By his Anders brief, counsel raises grounds that could possibly support an appeal,
but concludes the appeal is frivolous.  We have reviewed these grounds and made an
independent review of the entire record to determine whether there are any arguable
grounds which might support an appeal.  See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346,
102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005).  We
have found no such arguable grounds and agree with counsel that the appeal is frivolous.
          Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s
judgment is affirmed.

Mackey K. Hancock
                                                                                    Justice 


Do not publish.